Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 9/15/2021. Claims 132, 141 and 147 have been amended. Claims 1-131 have been cancelled. For the sake of compact prosecution, the examiner discussed ODP rejection with Applicants attorney Scott Warren and he advised that an office action be mailed. Applicants arguments have been fully considered and 103 rejection is withdrawn. Applicants arguments regarding the ODP rejection have been fully considered but found not to be persuasive. The arguments are addressed below.  Claims 132-151 are pending and are examined based on the merits herein.
				Response to Applicants’ Arguments
	Applicants argue that method claims 132-151 exhibit unexpected properties when compared to claims 1-20 of the ’081 patent. Further argued is that data relating to drug metabolism in the presence of alcohol indicates that Compound (1C) can be safely administered to a subject who has consumed alcohol, such as an individual with IAAC who has relapsed with alcohol use as recited in claims 132 and 141 or with a subject who “has been diagnosed with alcohol use disorder and has a history of polydrug abuse,” as recited in claim 147. Application at 75 (Example 12, Table 12). The claims of the ’081 patent would not have led a POSA to expect the absence of any metabolic interaction between Compound (1C) and alcohol when, for example, Compound (1C) is administered to a patient who has relapsed with alcohol consumption. Thus, the absence of such a metabolic interaction is a basis for a lack of ODP between claims 132-151 and claims 1-20 of the ’081 patent.

	In response, the reference patent claims teach administration of the same compound (1C) in treating a sleep disorder in general or in particular, sleep disorder or insomnia conditions including insomnia type alcohol-induced sleep disorder, daytime sleepiness type alcohol-induced sleep disorder, parasomnia type alcohol-induced sleep 
As to Applicants’ argument in regards to that the ’081 patent would not have led a POSA to expect the absence of any metabolic interaction between Compound (1C) and alcohol when, for example, Compound (1C) is administered to a patient who has relapsed with alcohol consumption it is noted that the same compound in the same amount(s) is administered to same set of subjects for e.g. subjects with alcohol induced sleep or insomnia disorder including the subjects who have relapsed after alcohol 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.


The instant claims are to a method for treating Insomnia Associated with Alcohol Cessation, comprising administering to a human subject who has been diagnosed with alcohol use disorder a daily dose of from about 0.5 mg to about 2.0 mg  or 1-2 mg of a compound of Formula (IC) wherein the subject has relapsed with alcohol consumption.
			
    PNG
    media_image1.png
    501
    565
    media_image1.png
    Greyscale
(Formula IC)
	The reference patent ‘081 claims are directed to:
		
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		
    PNG
    media_image3.png
    272
    507
    media_image3.png
    Greyscale
           
		
    PNG
    media_image4.png
    144
    517
    media_image4.png
    Greyscale
                      
	From the teachings of the reference claims a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to administer compound IC of the instant claims in the treatment of insomnia associated with alcohol cessation in subjects who have relapsed alcohol consumption because the reference claims teach the use of the same compound in insomnia in alcohol induced sleep disorder (insomnia type alcohol-induced sleep disorder), mixed type alcohol-induced sleep disorder, insomnia in alcohol use disorder, a sleep disorder associated with alcohol cessation, insomnia associated with alcohol cessation or any combinations thereof. The subject to be treated includes all subjects with sleep or insomnia type alcohol induced sleep disorder including the claimed subjects relapsed with alcohol consumption and subjects with or without drug or polydrug abuse. A person of ordinary skill in the art would have found it obvious to administer formula IC compound to the instantly claimed subjects (subjects with insomnia developed with alcohol cessation who 
Claims 134-135, 143, 144, 150 and 151 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10974081 in view of Landolt (CNS Drugs, 15, 5, 413-425, 2001).
  	The reference claims as above. 
	The reference claims do not teach the additional agent as in claims 134-135, 143, 144, 150 and 151. 
	Landolt teaches that insomnia, hyperinsomnia, circadian rhythm sleep disorders, parainsomnias may occur in alcohol dependent patients during periods of drinking, withdrawal and abstinence (See p 414, col. 1, para 1, p 418, col. 1, lines 3-7). Also taught is that disulfiram and naltrexone are medications approved by FDA to treat 
	As to claims 134-135, 143, 144, 150 and 151 a person of ordinary skill in the art would have found it obvious to administer formula IC compound with disulfiram because disulfiram is known to treat alcohol dependence. The instantly used compound can be used treat to insomnia in alcohol use disorder and a sleep disorder or insomnia associated with alcohol use. A person of ordinary skill in the art would have been motivated to use the agents in combination to treat alcohol dependence and insomnia in subjects. 

					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627